DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 11-12-2020, is acknowledged.  Claims 1, 2, 3-8, 10-13, and 16 have been amended.  Claim 3 has been canceled.  New claim 21 has been added.
Claims 1, 2, and 4-21 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The objection to claim 6 is withdrawn in light of the claim amendment.
The objection to claim 10 is withdrawn in light of the claim amendment.
The objection to claim 11 is withdrawn in light of the claim amendment.
The rejection of claims 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is moot in light of the cancelation of the claim.
The rejection of claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claims 4, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how one has "the presence of a mineral acid" without the "addition" of said mineral acid, is withdrawn in light of the claim amendments.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "derivative" and "variant", is withdrawn in light of the claim amendment.
The rejection of claims 8-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for which if any of the modified chitosan, chitosan variant, 
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for derived, is withdrawn in light of the claim amendment.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for "the compound", is withdrawn in light of the claim amendment.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "derived", "variant", and "compound", is withdrawn in light of the claim amendment.
The rejection of claims 12, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "derived", and "variant", is withdrawn in light of the claim amendments.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "organic acid", is withdrawn in light of the claim amendment.
The rejection of claim 3 under 35 U.S.C. 102(a)(1) as being anticipated by Shamov et al. (Journal of Colloid and Interface Science, 249:316-321, 2002), is moot in light of the cancelation of the claim.
The rejection of claims 2, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the chitosan described in claim 2 is chitosan prior to incubation with aqueous solution of an organic carboxylic acid, or, is it is the resulting chitosan after said incubation, is withdrawn in light of the claim amendments.
The rejection of claims 1, 2, 4, 5, 8, 12, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Shamov et al. (Journal of Colloid and Interface Science, 249:316-321, 2002), is

	The examiner has considered applicants' arguments, in light of the claim amendments, and finds them persuasive.
The objection to claims 18-20 because they depend from non-allowed claims, is withdrawn.

Rejections/Objections Maintained
The objection to claim 7 is maintained.
	While the amendment deletes "form", the amendment resulted in "acid selected the group consisting" which should be "acid selected from the group consisting".
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "derived", is maintained.
	Applicants argue that the claim amendments obviate the rejection.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive because claim 11 continues to recite "derived".
The objection to claims 19, and 20 because they depend from anon-allowed claim, is maintained.
 

Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, and 8-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
	As newly amended, claim 1 is now a method comprising the step of:
(i)    dissolving chitosan in an aqueous solution of an acid,
(ii)    increasing the pH value of the solution obtained in step (i) until the chitosan is precipitated,
(iii)    recovering the precipitated chitosan, and
(iv) incubating the precipitated chitosan in an aqueous solution of an organic carboxylic acid or a salt thereof, wherein the organic carboxylic is selected form the group consisting of valeric acid, p a ra - a m i n o ben zo i c acid, glucuronic acid or a salt of any of said acids, in particular a valeric acid chloride.

The omitted steps are:  how one recovers the precipitated chitosan for the solution.
	Claims 2, 4, 5, and 8-17 depend from claim 1, but do not clarify the issue.
Claims 4, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 4 is the method according to claim 1, wherein step (a) additionally comprises the addition of a mineral acid or an organic acid.
	As newly amended, claim 1 no longer recites a step "(a)".  Thus, it is unclear what step claim 4 is referring to.
	Claim 17 depends from claim 4, but does not clarify the issue.
Newly amended claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 16 is now the method according to claim 1, wherein the aqueous solution of an acid is an aqueous solution of an acetic acid, and/or wherein increasing the pH value is increasing to a pH value of about 8.0 to about 8.5.
	Because newly amended claim 1, from which newly amended claim 16 now depends, recites "aqueous solution of an acid" in step (i), and "an aqueous solution of an organic carboxylic acid" in step (iv), it is unclear which is being referred to by the recitation in claim 16 as "the aqueous solution of an acid".

Claim Objections
Newly added claim 21 is objected to because of the following: in line 2," about 0.1 to about 2.0%," should be "about 0.1% to about 2.0%", and "about 0.1 to about 1.4% " should be "about 0.1% to 1.4%" for consistency. Appropriate correction is required.


Conclusion
Claims 1, 2, 4, 5, 7-17, and 19-21 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection/objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 25, 2021